Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                     No. 04-13-00900-CV

                                       GENE DeVOLL,
                                         Appellant

                                               v.

                        Rebecca DEMONBREUN and William Dowds,
                                     Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05169
                    Honorable Barbara Hanson Nellermoe, Judge Presiding

        BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE CHAPA

         In accordance with this court’s memorandum opinion of this date, the trial court’s order
denying the motion to dissolve the temporary injunction order is REVERSED, and the temporary
injunction order is DISSOLVED. It is ORDERED that Appellant Gene DeVoll recover the costs
of this appeal from Appellees Rebecca Demonbreun and William Dowds.

       SIGNED April 16, 2014.


                                                _____________________________
                                                Karen Angelini, Justice